DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant

1.	Claim 1, 5, 6, and 8-12 have been amended.  Claims 2-4, 7, and 13-20 have been canceled.  Claims 1, 5, 6, and 8-12 are pending.


Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



3.	Claims 1, 5, 6, and 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
4.	Claims 1, 5, 6, and 8-12 are directed to treating an individual patient suffering from adverse drug effects from polypharmacy, which is considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
         	Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, these claims are directed to a process (method) and machine (system).  Accordingly, the claims will be further analyzed under step 2 of the Alice/Mayo framework:
                Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding representative independent claim 1, the claim sets forth a method, comprising the following limitations:
 	determining the individual patient’s healthcare regimen,
	 	the healthcare regimen comprising 
 	a multi-drug regimen having at least three healthcare components, 
wherein the at least three healthcare components each have plurality of aspects;   
entering information representing the individual patient’s multi-drug regimen into a computer system; 
assigning an evidence-based statistical first value associated with at least one of the plurality of aspects to each of the stored healthcare components:
partitioning an event sample space and identifying a plurality of events associated with the first value aspect, wherein each identified event is related to an element of a power set of all components of the healthcare regimen and the element is composed of a subset of regimen components; 
 	generating a second value for each component associated with an identified event, wherein the second value is a combined risk (compound conditional probability) of the event based on at least one of: 
 	a total probability, 
a Bayesian probability value of the event, and 
a Dempster-Shafer value of the event; 
storing data representing the healthcare regimen in a computing system;  computing a health care regimen risk level value for the health care regimen based on at least three values, 
the three values including at least one of: 
a plurality of the first statistical values associated with the plurality of aspects, respectively, 
the plurality of second values, and 
a computation based on at least one of: 
 	at least two statistical values associated with the aspect, 
 	at least three of the plurality of second values, 
 	and a combination of at least one statistical value and at least one second value: 
generating a regimen risk level profile indicating a likelihood of the  healthcare regimen risk associated with the healthcare regimen based on the corresponding at least one aspect and at least one event: 
identifying a modified healthcare regimen that lowers the combined risk (compound conditional probability) for the individual patient 
based in part on the computed risk level value, 
the modified healthcare regimen having at least one healthcare component different from those in the initial individual patient’s healthcare regimen, 
wherein the different healthcare component is achieved by one of: 
adding one or more drug components to the healthcare regimen, 
removing one or more drug components from the healthcare regimen, replacing one or more drug components in the healthcare regimen; and replacing the individual patient’s healthcare regimen with the modified healthcare regimen

These actions, when considered both individually and as a whole are directed to actions that facilitate acquiring information/data.  This arrangement amounts to both behaviors and business relations.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The claims do recite additional limitations:  
A computing system
A processor

These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional technological elements are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  Communicating information (i.e., receiving or transmitting data over a network) has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Applicant’s own Specification indicates the conventionality of the claimed devices (see at least para. 77, “the machine may be a server computer, a client computer, a personal computer (PC), a tablet PC, a set-top box (STB), a Personal Digital Assistant (PDA), a cellular telephone, a web appliance, a network router, switch or bridge, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine”).  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.
                
Dependent claims 5, 6, and 8-12 merely represent embellishments to the abstract idea and do not impart eligibility on the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “partitioning an event sample space” and "based on at least three values” are relative terms which renders the claim indefinite.  The terms “partitioning an event sample space” and "based on at least three values” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The terms “partitioning an event sample space” and "based on at least three values” of claim 1 are not clearly defined by the claim or the specification.  It is unclear which values “corresponds” to the “based on at least three values” .


Claim Rejections - 35 USC § 103

	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


5.	The pre-AIA  35 U.S.C. 103(a) rejection of claims 1, 5, 6, and 8-12 is hereby withdrawn pursuant to the amendments filed on February 4, 2022. Alman in view of Brown fails to teach the modified healthcare regimen having at least one healthcare component different from those in the initial individual patient’s healthcare regimen, wherein the different healthcare component is achieved by one of: adding one or more drug components to the healthcare regimen, removing one or more drug components from the healthcare regimen, replacing one or more drug components in the healthcare regimen; and replacing the individual patient’s healthcare regimen with the modified healthcare regimen.


Response to Arguments
6.	Applicant's arguments filed February 4, 2022 have been fully considered but they are not persuasive.
A.	Applicant argues that the claims as amended are not directed to a judicial exception and meet the requirements of patent-eligible subject matter.
In response the Examiner respectfully disagrees.  In Examiner performing the previous analysis under 35 U.S.C. 101, Examiner did consider each claim and every limitation of which both individually and as a whole as according to the PTO's guidelines for §101 eligibility. The Office Action specifically identified the abstract idea as a whole (i.e. treating an individual patient suffering from adverse drug effects from polypharmacy) and pointed to limitations in the claim including the abstract idea. There is no requirement that Examiner provide in the 101 analysis additional or extrinsic evidence to demonstrate an abstract idea. Although the Alice court did provide such documentation, it made no such requirement for all abstract idea 101 inquiries. The lack of a requirement is reflected in numerous Federal Circuit decisions since Alice, as stated in the July 2015 Guidance (see pg. 6, citing Alice, Bilski, Diehr, Flook, and Benson) which have not pointed to extrinsic evidence in establishing an abstract idea. Accordingly, applicant’s arguments to this point are not persuasive.  
Further, the additional elements (i.e., A computing system, A processor, etc.) have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Appellant’s own Specification indicates the conventionality of the claimed devices (see at least para. 77, “the machine may be a server computer, a client computer, a personal computer (PC), a tablet PC, a set-top box (STB), a Personal Digital Assistant (PDA), a cellular telephone, a web appliance, a network router, switch or bridge, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine”). Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent. Even assuming, arguendo, that the elements are not well-understood, routine, and conventional, they merely amount to an application of an abstract idea to a generic technological environment. Accordingly, the application of the abstract idea is therefore not eligible.	
Questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and "those that integrate the building blocks into something more…the latter pose no comparable risk of pre-emption, and therefore remain eligible".  This framework found that the claims do tie up the exception.  (See the 35 U.S.C. 101 rejection above).  Further, in order for an alleged application of an abstract idea to be considered eligible, it must amount to significantly more than the abstract idea (i.e., pass step 2B of the Mayo test).  As shown in the rejection above, the application of the abstract idea recited merely applies the idea in a generic computer environment (a computing system) using generic computer functions (a processor). Accordingly, it does not amount to significantly more, the claims do not recite additional limitations that integrate the exception into a Practical Application, and the application of the abstract idea is therefore not eligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	System and method for administering health care cost reduction (US 20050222867 A1) teaches the efficient administration of health care plans, particularly as to the reduction and/or elimination of avoidable medical costs for select individuals who participate in the plan, is disclosed. Existing health care data is processed to determine an indication as to the relative desirability of an intervention in a plan participant's health care regimen. The data is also processed to determine the status of one or more flags, each of which potentially indicates the relative desirability of an intervention in a plan participant's health care regimen. A predictive model is used to determine the status of a flag relating to the likelihood of an insurance plan participant making a disability claim within a certain period of time. The information relating to desirability of an intervention in a plan participant's health care regimen, as well as a plan participant's medical information and claim history, is presented to case managers and/or health care providers in a user-friendly format

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is 571-270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624